DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of a fundamental economic practice.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than mere instructions to implement the idea on a computer, and/or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Please see recent Supreme Court decision Alice Corp. Pty. Ltd. V. CLS Bank International for guidance.

Claims 1 and 10 are independent claims directed to a method and system of purchasing credits.  Products and Processes fall within statutory categories of invention (Step 1: YES).

The claims are then analyzed to determine whether it is directed to an exception.  In this case, the claims are drawn the commercial practice or fundamental economic practice of transferring money.  The administration of transferring money includes the steps of requesting funds, verify the request, and disbursing the funds.

receiving an electronic transaction request, generating an electronic transaction request and communicating the electronic transaction request represent the step of requesting funds.
receiving an electronic transaction approval, generating an authorization, and communicating the authorization represent the step of verify the request
dispensing the credits represent the step of disbursing the funds
 (Step 2A, prong one: YES)

The claims are then analyzed to determine whether the claims recite addition elements that integrate the judicial exception into a practical application.  In this case, the claims recite
a plurality of mobile electronic transaction terminals
a secure gateway
a financial account server
a credit system located at an activity table.

The plurality of mobile electronic transaction terminals, the secure gateway, the financial account server and the credit system located at an activity table are merely parts of a generic computer network.  
(Step 2A, prong two: NO)

Viewing the limitations individually, 
The physical components of a generic computer such as memory do not make the claims less abstract, nor do they meet the “significantly more” criterion.
The individual steps of the abstract idea also do not meet the “significantly more” criterion.
Viewing the limitations as a combination, the claim simply instructs the practitioner to implement the concept of an electronic method of transferring money with routine, conventional activity specified at a high level of generality in a particular technological environment.  When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of an electronic method of transferring money.
(Step 2B: NO). The claim is not patent eligible.
Claims 2-9 and 11-20 have been considered each as whole claim as to the abstract idea and the “significantly more” criterion.  While being more specific, the limitations did not make the claims less abstract nor provide “significantly more” to the claims to make them patent eligible.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,223,866 and claims 1-20 of U.S. Patent No. 11,011,018. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar allowable subject matter with minor rewording.




Allowable Subject Matter
Claims 1-20 have been rejected on the ground of nonstatutory double patenting and under 35 USC 101, but would be allowable if an approved TD was filed and the 35 USC 101 issue resolved.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to art, the Agarwal and Flanagan references appear to be the closest prior art.  The claims recite that the claimed mobile handheld electronic transaction terminals are in exclusive electronic communication with a secure gateway in order to perform electronic funds transfers in a gaming environment. As such, Agarwal and Flanagan fail to teach, suggest, or otherwise motivate of skill in the art at the time of the invention to provide the claimed subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CUFF/Primary Examiner, Art Unit 3715